 


109 HRES 306 IH: To recognize and honor the world’s nearly 20,000,000 refugees.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 306 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Ms. Eddie Bernice Johnson of Texas submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
To recognize and honor the world’s nearly 20,000,000 refugees. 
 
Whereas there are nearly 20,000,000 refugees and other persons of concern to the Office of the United Nations High Commissioner for Refugees (UNHCR), the vast majority of whom are women or children under the age of 18; 
Whereas women and children are among the most vulnerable of refugee populations, routinely subject to separation from family, exploitation, and abuse; 
Whereas refugee women endure rape, abduction, and trafficking at the hands of fellow refugees, host communities, local authorities, or humanitarian workers; 
Whereas after fleeing conflict and persecution, refugees often survive through the unthinkable; 
Whereas for more than 50 years, UNHCR has provided international protection and assistance to refugees, asylum-seekers, and other persons of concern, has sought durable solutions to their problems, and has twice received the Nobel Peace Prize for its work; 
Whereas UNHCR is a voice for the world’s refugees, reminding the world not only of their plight but of all their accomplishments and contributions; 
Whereas the United States Government continues to be the leading donor to UNHCR and for humanitarian assistance to refugees world-wide; 
Whereas the commitment of the United States to refugee assistance and protection is a mainstay of United States foreign policy; 
Whereas the United States continues to be the biggest resettlement country in the world, offering a new home to the world’s most deserving refugees; and 
Whereas in 2004, the United States welcomed over 52,000 refugees from Africa, Asia, the Middle East, and Latin America: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)World Refugee Day is dedicated to recognize and honor refugees throughout the world;  
(2)within the framework of international solidarity, there should be better protection for refugees; and  
(3)all refugees should be treated humanely and with respect for their human rights and dignity. 
 
